September 30, 2020

BY ECF

The Hon. Pamela K. Chen
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


       Re:     United States v. Akiva Schonfeld, No. 19 Cr. 489 (PKC)

Your Honor:

        This office represents Akiva Schonfeld. Mr. Schonfeld is currently released on bail.
Pretrial advises that he remains in full compliance with his release conditions.

        I write, with no objection by Pretrial or the government, to request a temporary
modification of Mr. Schonfeld’s release conditions to permit him to travel with his family to the
home of a friend in Silver Spring, Maryland for the upcoming Jewish holiday of Sukkot, which
begins in the evening of October 2 and lasts until October 5. If this application is granted, Mr.
Schonfeld would clear his itinerary with Pretrial, and would travel with his electronic
monitoring equipment so that his curfew can still be enforced while he is travelling.

                                                    Respectfully submitted,

                                                    /s James Darrow

                                                    James Darrow
                                                    Assistant Federal Defender
                                                    Tel. (718) 407-7419
                                                    James_Darrow@fd.org

                                                    Attorneys for Akiva Schonfeld

cc:    Counsel of record (by ECF)
       U.S. Pretrial Officer Nicholas Zotti (D. N.J.) (by email)
       U.S. Pretrial Officer Bianca Carter (E.D.N.Y.) (by email)
